graphic 8 [graphic8.jpg]


Investment Banking Agreement
 
This Investment Banking Agreement (the "Agreement") is made and entered into as
of December 17, 2007, and is to commence on January 1, 2008 by and among,
Capital City Petroleum, Inc (the "Company") having its place of business at 8351
North High Street, Suite 101, Columbus, Ohio 43235; and Capital City Consulting
Group, LLC, ("CCCG") having its place of business at 9100 So. Dadeland
Boulevard, Suite 1800, Miami, Florida 33156.
 
Engagement of Services
 
The Company hereby retains CCCG, for the purpose of providing to the Company
Consulting and Investment Banking services, specifically with the mandate to:
 
A)  
Assist the Company in developing a business plan, financial model and
capitalization plan,

B)  
Lead the merger and acquisition efforts on behalf of the Company,

C)  
Assist the Company in "going public" through a reverse merger,

D)  
Lead the institutional/strategic financing of growth capital for the Company,
and

E)  
Create an exit strategy for the Company's investors through a liquidity event
and/or the strategic sale of part or all of the Company.



CCCG agrees to be retained to provide such services described in Section One
below on an exclusive basis pursuant to the terms and conditions set forth
herein.
 
Section One: Statement of Work
 
CCCG will, on behalf of the Company, perform the following Investment Banking
and Advisory Services:
 
(a)                 CCCG shall be available for advice, and shall advise the
Company with respect to such financial matters relating to: capital raising,
whether from institutional and other investors or lenders or from the private
placement of debt instruments or equity securities; public offerings of debt or
equity; structure of debt or equity financings; acquisitions and other business
ventures; stockholder and securities dealer relations;
 
(b)                 CCCG will become educated in the business of the Company,
with an emphasis on the Company's business model, corporate structure and equity
ownership. CCCG will be available to perform advisory services including;
general business and financial analysis, corporate strategy development,
transactional feasibility analysis, and to assist the Company in the preparation
of any descriptive materials to be issued by the Company.
 
(c)                 CCCG will act as investment banker in executing the approved
business plan. In this capacity, CCCG will identify potential investors,
strategic partners and or acquisition or merger candidates. CCCG will contact
these firms and investors, on behalf of the Company, and will qualify them as
appropriate partners. CCCG will assist the Company in structuring and
negotiating the transactions. The Company agrees not to solicit any of CCCG's
strategic partner introductions for capital, without the appropriate written
approval by CCCG.
 
 
 

--------------------------------------------------------------------------------

 
graphic 8 [graphic8.jpg]

For the duration of this Agreement, on an exclusive basis, CCCG will have the
ability to engage in substantive discussions with potential investors,
acquirers, merger or acquisition candidates, strategic partners and/or joint
venture partners on behalf of the Company. CCCG will provide the Company with
the names of parties to whom it intends to disclose proprietary information,
which will be required to enter into a Confidentiality Agreement with the
Company and CCCG prior to receiving any proprietary or confidential information
of the Company. In performing its services herein, CCCG shall be entitled to
rely without investigation upon all information that is provided by the Company,
which information the Company hereby warrants that to the best of its knowledge
and information shall be complete and accurate in all material respects, and not
misleading. CCCG in no way guarantees that the Company will successfully raise
capital.
 
Section Two: Work Responsibilities
 
It is understood that CCCG's services will be rendered both on and off-site of
the Company. Subject to CCCG providing reasonable prior notice, the Company
agrees to provide an office, secretarial support, and time of key employees
while CCCG is on-site performing the services described in Section One.
 
Section Three: Duration
 
The duration of this Agreement (the "Term") shall extend for a period of
twenty-four (24) months from the execution date first written above, and/or
signed. The Company may extend the term of this agreement for two (2) additional
six (6) month increments.
 
Section Four: Payment
 
The Company will pay a non-refundable initial retainer of Twenty-Thousand
Dollars ($20,000) with the signing of this agreement, and agrees to pay monthly
consulting fees of Ten-Thousand Dollars ($10,000) for services to be performed
by CCCG, commencing February 1, 2008. The Company agrees to increase the monthly
consulting fees to a minimum of Twenty-Thousand Dollars ($20,000) per month when
it is established that CCCG is devoting in excess of Fifty (50%) Percent of its
time and capacity on behalf of the Company, and/or CCCG is the investment banker
on a merger and acquisition assignment that has been approved by the Company and
is at the Letter of Intent ("LO!") stage. The monthly consulting fees shall be
due and payable every thirty (30) day period that this agreement is in full
force. The monthly consulting fees will be credited against future success fees
earned by CCCG, that individually or collectively exceed twice the amount of the
total consulting fees collected to date.
 
Upon the execution by the Company and CCCG of any of the following mandates: A)
Lead the merger and acquisition efforts on behalf of the Company, B) Assist the
Company in "going public" through a reverse merger, C) Lead the
institutional/strategic financing of growth capital for the Company, and D)
Create an exit strategy for the Company's investors through a liquidity event
and/or the strategic sale of part or all of the Company, the Company will grant
CCCG a warrant under the terms and conditions as outlined in Section Five:
Additional Transactions related to the Payment of Fees and Warrants section.
 
 
 

--------------------------------------------------------------------------------

 
graphic 8 [graphic8.jpg]
 
Section Five: Additional Transactions
 
For purposes of this Agreement, Additional Transaction(s) shall mean any
additional "Debt Financing", "Subordinated Debt Financing", "Private Placement,
Capital Infusion, Equity Investment or Financing" or a "Purchase, Merger or Sale
Transaction", which may occur during this engagement, or within eighteen (18)
months after the termination or expiration of this agreement. These additional
transaction(s) are for default purposes only. It is anticipated that any
additional transactional fees will be negotiated separately with the company, to
reflect any unique circumstances that may exist. CCCG will utilize one of its
broker-dealer relationships in order to be engaged, and to receive any potential
success fees above and beyond the consulting and advisory services contemplated
herein.
 
Debt Financings For the purpose of this Agreement, a "Debt Financing" shall
include any transaction (or series of transactions) which directly or indirectly
results in: (i) senior and working capital lines, or other similar borrowings of
the Company nonnally undertaken by businesses in the course of operations which
includes capital received in consideration for notes, bonds, equipment leasing
transactions, or debentures not expressly defined as "junior" or "subordinated"
(discussed below), (ii) a combination of any such debt described above together
with the issuance and warrants/options, or (iii) convertible "debt, as described
above, to equity" securities. In the case of a "Debt Financing" where the source
of debt financing, excluding subordinated debt financing, closes during the Term
of this Agreement, or within eighteen (18) months after the termination or
expiration of this agreement, ccca or its broker-dealer nominee shall receive
upon closing of the transaction, a lump-sum fee computed by taking the total
amount of the Debt Financing multiplied by two (2%) percent.
 
Subordinated Debt Financings For the purpose of this Agreement, a "Subordinated
Debt Financing" shall mean any transaction (or series of transactions) which
directly or indirectly results in the Company receiving proceeds from any debt
financing junior or subordinated to other debt, I.e., repayable in the case of
liquidation only after senior debt with a higher claim and priority has been
satisfied. This type of debt may be but not necessarily characterized by such
features as interest only payments for a specified period of time, equity
participation through warrants/options and other instruments, and convertible
features. In the case of a "Subordinated Debt Financing" where the source of
subordinated debt financing closes during the Tenn of this Agreement, or within
eighteen (18) months after the termination or expiration of this agreement, CCCG
or its broker-dealer nominee shall receive upon closing of the transaction, a
lump-sum fee computed by taking the total amount of the Subordinated Debt
Financing multiplied by four (5%) percent.
 
Equity Raise For the Purpose of this Agreement, a "Private Placement, Equity
Capital Infusion, or any Equity Investment or Financing" which directly or
indirectly results in the transaction closing during the Term of this Agreement,
or within eighteen (18) months after the termination or expiration of this
agreement, CCCG or its broker-dealer nominee shall receive upon closing of the
transaction, a lump-sum consulting fee computed by taking the total gross
proceeds from the Private Placement, Equity Capital Infusion, or any Equity
Investment or Financing multiplied by ten (10%) percent. If the Equity component
is in the form of a Private Placement Memorandum (PPM), CCCG or its
broker-dealer nominee shall receive upon closing of the transaction, a lump-sum
fee computed by taking the total gross proceeds from the Private Placement
multiplied by ten (10%) percent, plus a non· accountable expense allowance of
three (3%) percent multiplied by the total gross proceeds from the Private
Placement.


 
 

--------------------------------------------------------------------------------

 
graphic 8 [graphic8.jpg]
 
Purchase, Merger or Sale Transaction If an Purchase, Merger or Sale Transaction
is consummated by the Company during the Term of this Agreement, or a period of
eighteen (18) months after the termination or expiration of this Agreement, CCCG
or its broker-dealer nominee shall receive upon closing of the transaction a fee
computed by taking the Total Consideration received multiplied by a percentage
determined pursuant to the following schedule, assuming the minimum fee will be
One­ Hundred Thousand dollars ($100,000) per transaction:
 
Total Consideration
Fee
$0 to $1,999,999
6.0%
$2,000,000 to $3,999,999
5.0%
$4,000,000 to $5,999,999
4.0%
$6,000,000 to $7,999,999
3.0%
$8,000,000 or greater
2.0%



Purchase, Merger or Sale Transaction (or series of transactions) which directly
or indirectly results in (i) the acquisition by the Company of all or any part
of the existing capital stock of such third party or all or any part of the
assets of such third party (or any securities convertible into or exchangeable
for or other rights to acquire all or any part of such capital stock or assets),
or (ii) the acquisition by such third pal1y of all or any part of the existing
capital stock of the Company or all or any part of the assets of the Company
(including any securities convertible into or exchangeable for or other rights
to acquire all or any part of such capital stock or assets), including in each
such case, without limitation, any sale or exchange of capital stock or assets
(including cash and other liquid assets), any merger or consolidation (including
any such transaction in which the third party is the surviving entity) or any
similar transaction outside of the ordinary course of the Company's business.
 
For the purposes of this Agreement with respect to a Purchase, Merger or Sale
Transaction, Total Consideration shall mean and be computed as the total sale
proceeds and other consideration received by Company, its stockholders, directed
beneficiaries, or any newly formed entity owned or participated in by Company
("New Company") an including, but not limited to: cash, securities, notes,
debentures, agreements not-to-compete, including contingent and installment
payments; consideration for assets owned by subsidiaries or entities controlled
by the Company; the total value of liabilities specifically assumed by the
acquirer; and any other tangible net benefit to the Company, its shareholders or
directed beneficiaries all as valued and set forth in the transaction documents,
unless otherwise agreed in writing.
 
Payment of Fees and Warrants All fees due to CCCG or its broker-dealer nominee
pursuant to this Agreement are payable in cash. All fees are payable to CCCG at
the closing date of the subject transaction. To the extent amounts are payable
to Company after the closing date of a transaction, the Company shall pay CCCG
or its broker-dealer nominee the applicable fee associated with such amounts at
the time such amounts are actually received by Company. Any fees due and not
paid when due will accrue interest at the rate of six percent (6.0%) annually,
and the Company will be responsible for reasonable legal expenses, including
without limitation appellate expenses (at both the trial and appellate level)
incurred by the other in disputing such fees.


 
 

--------------------------------------------------------------------------------

 
graphic 8 [graphic8.jpg]


In addition, upon closing of a Transaction(s), including Debt Financing(s),
Subordinated Debt Financing(s), Private Placement, Capital Infusion, Equity
Investment, Financing or Purchase, Merger or Sale Transaction(s) CCCG is
entitled to a fee as described herein above, the Company or any successor entity
will grant to CCCG a warrant to purchase the common stock of Company (the
"Warrant"), at a purchase price per share (the "Purchase Price") equal to the
higher of a) if a public company, the average trailing 30 day closing bid price
of the Company's stock as calculated for the period ending on the day
immediately prior to the closing date of such Transaction(s), or b) the price
per share paid by investors in such Transaction(s), or (c) the lesser of the
most recent transaction price per share paid by investors or an independent,
third-party valuation. The formula for determining the amount of warrants to be
issued, convertible into voting common shares, shall be calculated by taking the
success fee paid to CCCG in such Transaction and dividing it by the Purchase
Price, as described above. Warrants shall be issued at the closing of the
Transaction, and can be exercised at any time by CCCG in whole or part over five
(5) years. The Company or its successor entity agrees to reserve sufficient
amount of common shares to cover the exercise of the Warrant. Company shall
grant CCCG standard piggyback registration rights for any common stock issued to
CCCG by the Company and any common stock underlying the Warrants. The Company
also agrees to grant CCCG a cashless exercise feature on the aforementioned
success warrants.
 
The Company will reimburse CCCG for all pre-approved business expenses
("Expenses") incurred by CCCG in the performance of the work as described in
this Agreement, to include all reasonable travel expenses for Company approved
meetings, not to exceed One-thousand ($1,000) dollars per month. Expenses will
be billed and paid on a monthly basis, beginning on the first of each month
beginning with the first calendar month following the date of this Agreement.
 
Section Six: Status of CCCG; Indemnification
 
CCCG is and shall be an independent contractor and is not and shall not be
deemed or construed to be an employee of the Company by virtue of this
Agreement. Neither CCCG, nor the Company shall hold CCCG out as an agent,
partner, officer, director, or other employee of the Company in connection with
this Agreement or the performance of any of the duties, obligations or
performances contemplated hereby and CCCG further specifically disclaims any and
all rights to an equity interest in or a partnership with the Company by virtue
of this Agreement or any of the transactions contemplated hereby, except as
specifically provided herein. CCCG specifically acknowledges and agrees that it
shall have no authority to execute any contracts or agreements on behalf of the
Company or any other person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with the
Company (an "Affiliate") and it shall have no authority to bind the Company or
its Affiliates to any obligation (contractual or otherwise). For purposes of
this Agreement, (a) the term "control" shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a person, whether through the ownership of voting interests, by
contract or otherwise and (b) the term "person" shall mean an individual,
partnership, corporation, limited liability company, limited liability
partnership, trust, joint venture or other entity.
 
In the event that CCCG becomes involved in any capacity in any action,
proceeding or investigation in connection with any matter referred to in this
Agreement not resulting from or relating to CCCG's recklessness, negligence, bad
faith or intentional wrongful acts, the Company will reimburse CCCG for
reasonable legal and other expenses as such expenses are incurred in connection
therewith. The Company will also indemnify and hold harmless CCCG against
losses, claims, damages or liabilities to which CCCG may become subject in
connection with any matter referred to in this Agreement, except to the


 
 

--------------------------------------------------------------------------------

 
graphic 8 [graphic8.jpg]


extent that any such loss, claim, damage or liability results from the
recklessness, negligence, bad faith or intentional wrongful acts of CCCG
performing the services that are the subject of this Agreement. The provisions
of this Section 7 shall survive any termination or expiration of this Agreement
for a period of twenty-four (24) months.
 
Section Seven: Governing Law
 
The laws of the State of Ohio shall govern this Agreement. Any controversy or
claim arising out of, or relating to, this Agreement, to the making,
performance, or interpretation of it, shall be settled by arbitration in
Columbus, Ohio unless otherwise mutually agreed upon by the parties, under the
commercial arbitration rules of the American Arbitration Association then
existing, and any judgment on the arbitration award may be entered in any court
having jurisdiction over the subject matter of the controversy. If any legal
action or any arbitration or other proceeding is brought for the enforcement of
this Agreement, or because of an alleged dispute, breach, default, or
misrepresentation in connection with any of the provisions of this Agreement,
the successful or prevailing party or parties shall be entitled to recover
reasonable attorney's fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it or they may be entitled.
The Governing Law provisions shall survive any termination of this Agreement.
 
Section Eight: Integration
 
This Agreement contains the entire Agreement among the parties and supersedes
all prior oral and written agreements, understandings, and representations among
the parties. No amendments to this Agreement shall be binding unless executed in
writing by all the parties.
 
Section Nine: Confidentiality
 
Except as otherwise required by law, the terms of this Agreement shall not be
disclosed by CCCG to any third party, with the exception of potential investors
as part of their due diligence efforts, without the prior written consent of
both parties to this Agreement. CCCG shall keep confidential and not disclose
any non-public information provided to it by or on behalf of the Company or by
any third-party, in relation to any of the services provided or to be provided
by it to the Company, except that it may disclose any such information to its
advisors (which persons shall be bound by similar confidentiality obligations
and for which CCCG shall accept full responsibility in compliance with this
Section) or as required by law or with the prior consent of the Company. The
restrictions in the preceding sentence shall not apply to information that
becomes publicly available through no fault of CCCG or information that CCCG may
be required by law to disclose.
 
IN WITNESS WHEREOF, the parties to this Agreement have duly executed it on the
day and year first above written.
 
 
Capital City Consulting Group, LLC
Capital City Petroleum, Inc.
 
 
/s/ Joseph A. Smith
Joseph A. Smith
Managing Director
 
 
s/ Timothy Crawford
Timothy Crawford
Chief Executive Officer

 